McLean, J.,
delivered the opinion of the court.
The indictment in this case was drawn under section 1394 of the Code of 1906. It fails wholly to allege that the defendant went upon the inclosed land of another without his consent, after having been notified by such person or his agent not to do.so. Neither did the indictment allege that he remained on such land after a notification by such person, or his agent, to depart. In order for the indictment to be good, it must allege one of the two things above named.
The indictment charges no crime and the demurrer should have been sustained. Reversed.